Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 26, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  151762 & (20)                                                                                            Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  MARK COOPER,                                                                                                       Justices
          Plaintiff-Appellant,
  v                                                                SC: 151762
                                                                   COA: 327737
                                                                   Ingham CC: 13-001193-ND;
  RAYMOND D. COMER, CAROLYN                                        14-000649-ND
  COMER, NEW ONONDAGA
  DRAGWAY, LLC, and DANIEL L.
  PRANSHKA,
           Defendants-Appellees,
  and
  ONONDAGA TOWNSHIP,
          Intervening Party-Appellee.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the June 12, 2015 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 26, 2015
         d0623
                                                                              Clerk